Title: From George Washington to Joseph Reed, 5 May 1781
From: Washington, George
To: Reed, Joseph


                        Sir

                            Head Quarters New Windsor 5th-7 May 1781.
                        
                        I have been honored with your Excellency’s favor of the 14th of April, inclosing a remonstrance of Colonel
                            Proctor and the officers of his Regiment against the promotion of Captain Eustace to a Majority in it, and the late
                            annexation of Captain Simonds—I am not a little surprized to see Field officers, who certainly are acquainted with the
                            principles of promotion which have been understood and practiced upon far more than two years in the lines of Artillery
                            and Cavalry, joining their subordinate officers in complaints, which, upon investigation, will be found groundless: But I
                            am happy in addressing myself upon this occasion to your Excellency, who, having been upon the several Committees of
                            arrangment in the year 1778, must recollect the various modes of promotion which were then talked of, and the reasons
                            which led to the final adoption of the present system at the White plains.
                        The Error, which Colonel proctor and his officers is in, lies in supposing that their regiment, previous to
                            the arrangment of october the 3d 1780, belonged to any particular state—It is true Pennsylvania had
                            credit for them as part of her quota, but was not considered as having a right to interpose in making new appointments or
                            promotions after they were annexed to the Continent in 1777.
                        The resolves of september 16th 1776 and November 24th 1778, which they quote, relate merely to the lines of
                            Infantry belonging to the several states, and as an indubitable proof of this—the several States, tho’ extreemely
                            tenacious of their rights of making new appointments and confirming promotions in their lines of Infantry, have never, in
                            one single instance, attempted an interference in those of artillery and Cavalry, which have been understood to be lines
                            belonging to the Continent at large.
                        If your Excellency will be pleased, for your further satisfaction, to refer to the resolve of the 24th of
                            November 1778 founded upon the report of the Committee of arrangment at White plains, you will find throughout the whole
                            of it, a distinction made between the lines of states, which were the Infantry and the lines of Cavalry and Artillery.
                        The Gentlemen are pleased to observe—that the promotion of Captain Eustice to a Majority in their regiment
                            was partial and the only instance which has happened in the line of Artillery during this war. They will, upon reflection,
                            find, that it is the only instance which could possibly have happened—Major Forrest succeeded to the Lieut. Colonelcy by
                            the Death of Colonel Strabach and Captain Eustice as eldest Captain in the line of Artillery to the vacant Majority—There
                            have been no other occasions for promotions of Field officers in the line of Artillery or they would have taken place
                            in the same way, upon the same principles. This Rule has been so invariably pursued in the line of Cavalry, which is upon
                            the same footing with that of the Artillery, that the officers succeeding to vacancies have come and gone from one
                            extremity of the Continent to the other to take their new Command.
                        The annexation of Captain Simonds with his Company and Captain Porter with his to Colonel Proctors regiment
                            was a matter of necessity, and done in consequence of the new arrangment of the army by the resolve of the 3d of October
                                1780. Those Companies, tho’ originally raised in pennsylvania, had been annexed to Colonel Lambs
                            Battalion, and Captain Simonds had, in course of promotion, succeeded to the vacancy occasioned by the resignation of
                            Captain Lee—Lambs regiment had, by these means, two Companies more than the arrangment allowed, and proctors two less, it
                            was certainly then proper to transfer Porter and Simonds to the latter, more especially as their Companies had been as I
                            before mentioned, raised in Pennsylvania. But it could not be supposed that Captain Simonds was to be deprived of his rank
                            because he was not a Pennsylvanian. The officers of Colonel Lambs Battalion, who are Yorkers, might with equal justice say
                            that all those of Connecticut were thrust in upon them, (to use the remonstrants own word) when
                            that regiment was allotted to the state of New York.
                        After the regiments of Cavalry and Artillery had been, by the resolve of the 3d of October last, allotted to
                            particular states, it became a doubt whether the rules of promotion which had before governed could with propriety be
                            longer practiced under. I therefore wrote to Congress on the subject, and that, with several other regulations respecting
                            rank, is now under their consideration, but whatever may be their determination, it cannot effect former promotions.
                        I cannot conclude this subject without remarking that Colonel Proctor, upon the 9th of April, sent in his
                            resignation to me, alledging that the situation of his private affairs obliged him to quit the service. He need not then
                            upon the 19th have signed a remonstrance and accompanied it with a threat that he would resign if the prayer of it was not
                            granted.
                        The representation which Colonel Blaine made to me, of the Council having ordered the state Agent to send no
                            more supplies to the Army, was founded upon a letter which he had received from his Deputy in Philadelphia. That I might
                            not misapprehend a matter which appeared to me of a very singular nature, I call’d upon Colonel Blaine for an official
                            account in writing, with which he furnished me, and which I transmitted to Congress. I also transmitted the accounts
                            respecting Fort Pitt as I received them from Colonel Broadhead, and cannot therefore be answerable for any misrepresentations of his. Now I am upon the subject of provisions, I beg leave to address myself most seriously to Your
                            Excellency and the Council upon our present situation in respect to flour, and to point out the consequences which must
                            ensue if we are not liberally supplied by the state with that article. I must take the liberty of premising, that by the
                            information I have received from the Commissary General, there is a great deficiency of the quotas required by the
                            requisitions of 1779 and 1780. There are, by accounts, about two thousand Barrels between this place and Trenton—I do not
                            learn that there are any quantities at the places of deposit within the state—By the transference of so considerable a
                            part of the War to the southward, the supplies of Maryland and Virginia must be turned toward that quarter—Jersey, which
                            has been the principle residence of the army for several Campaigns, has furnished such quantities of Hay and Grain Forrage
                            and often times Meat in the Hour of distress, that we cannot expect a regular supply of the specific Articles demanded of
                            her, in addition to what is taken by impress and other means—New York, I may say with truth, hath exhausted her Credit and
                            resources, not that there is no Flour yet remaining, but Government have strained their exertions to that height, that the
                            people have almost been driven to open resistance: Indeed they are under very peculiar circumstances totally deprived of
                            Commerce and the most valuable part of their state in the hands of the enemy. Had it not been for a most vigorous step
                            which Governor Clinton ventured to take in the fore part of the winter, the army must have disbanded for want of Bread, as
                            our magazines were exhausted, and transportation by land was impracticable, had there been any thing to act upon. He
                            seized several hundred Barrels in the hands of private Merchants which they had purchased up to exchange for other
                            Articles. The New England states, as they do not produce Flour, are called upon for none—our dependance must then be upon
                            Deleware and Pennsylvania—Their supplies are ample and means must be found to draw them out—or the Army must disband, as
                            there is no other resource. In the present embarrassed state of Finance, little can be expected from the operation of
                            paper money—Specific demands should therefore, in my opinion, be made upon the people, and if they do not comply with
                            them, they cannot complain of compulsory measures—I would not be understood to dictate to your Excellency and the Council
                            the means they ought to pursue, but I think it a duty which I owe the public, and it is a liberty which I daily take with
                            the States which furnish the different kinds of supplies for the army to call upon them in the most pointed manner for the
                            Articles in which they are deficient, and to tell them without reserve what must be the consequence of a noncompliance
                            with the requistions made upon them. I have the honor to be with Respect and Esteem Yr Excellency’s Most Obedt servant
                        
                            Go: Washington
                        
                        
                            P.S. 7th May
                            
                            By letters just received from Brig: General Clinton, who commands at albany, I am very apprehensive that
                                the important part of Fort Schyler will be abandoned for want of provision—To prevent this if possible I have sent off
                                every Barrel of Beef in the Magazin, (being only 24) and shall trust to contingencies for a supply. I mention these
                                things to your Excellency to convince you of the necessity of making the exertions I have recommended, and to shew the
                                dreadfull consequences which must follow a non compliance. I have written as pressingly to the Eastern states for a
                                supply of Meat as I have done to you for that of Flour.
                        
                        
                            Go: Washington
                        
                    